439 F.2d 151
Harley J. MADISON, Plaintiff-Appellee,v.SOUTHERN PACIFIC COMPANY, Defendant-Appellant.
No. 30172.
United States Court of Appeals, Fifth Circuit.
March 1, 1971, Rehearing Denied March 25, 1971.

Keys, Russell, Watson & Seaman, Corpus Christi, Tex., for appellant; James C. Watson, Corpus Christi, Tex., of counsel.
Burch Downman and Norman R. Jones, Houston, Tex., for appellee.
Appeal from the United States District Court for the Southern District of Texas; Woodrow B. Seals, Judge.
Before GOLDBERG and DYER, Circuit Judges, and GROOMS, District Judge.
PER CURIAM:

Affirmed. See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5 Cir. 1970)